DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “input unit,” “applying unit,” “drying unit” and “separating unit” in claim 1. A “filling unit” also recited in claim 1 is not included in this list in view of the claim 1 recitation of vacuum apparatus included with such unit.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claim 1 limitation of an “input unit along movement of the conveyor belt” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The element of “an input unit” appears to be illustrated schematically at Fig. 3 by a box identified as “input” that appears to be on a conveyor.  However, Fig. 3 does not identify such conveyor with a reference numeral.  Fig. 3 is only discussed at para [49] of the specification which is repeated below:
[49] On the other hand, FIG. 3 illustrates the continuous production process or apparatus of microneedles, and 1, 2, 3, 4, 5 of FIG. 3 mean the tray in which molds are arranged, and it moves according to movement of the conveyor belt. Each process proceeds in the order listed, and it consists of an inputting unit, an applying unit, a filling unit, a drying unit and a separating unit. The filling unit forms vacuum inside the tray, and through this, the mixed solution is filled in a micro-space of porous molds.


Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, at line 3, the phrase “a conveyor belt to which the tray moves” renders the claim unclear.  Does Applicant intend a conveyor belt on which the tray moves?
Also regarding claim 1, at line 6, “the micro-space” and “the moisture” lack antecedent basis; at lines 9-10, “the bottom” lacks antecedent basis.
Also regarding claim 1, at line 7, the recitation of “which separates microneedle” renders antecedent basis unclear.  Does Applicant intend “a” microneedle?

Regarding claim 2, at line 2, “the bottom of the tray” lacks antecedent basis.

Regarding claim 3, at line 3, “the ceiling” lacks antecedent basis.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over McAllister et al., US 2017/0050010 (hereafter McAllister) in view of Fujifilm Corp., JP4810486 (hereafter Fujifilm), made of record by Applicant in the IDS of May 7, 2021 and discussed with reference to the translation provided by Applicant.

Regarding claim 1, McAllister teaches a conveyor apparatus for continuous production of microneedles (Fig. 19 and paras [0087]-[0091]), teaching molds for the continuous production of microneedles being integral with a flexible roll conveyed through a microneedle manufacturing process, thus the molds are incorporated into  the conveyor apparatus). 
McAllister teaches the microneedle mold can be made of a porous material (paras [0089]-[0091] teaching the mold may be made of a variety of materials containing discrete pores/voids, including elastomeric materials such as polydimethylsiloxane (PDMS) that has greater permeability to air than to water or other liquid solvents); 
Regarding the claim recitation of an “input unit,” please see the Section 112(f) discussion above and the Section 112(b) rejection above.  In order to advance prosecution, on the merits, with reference to Fig. 19, McAllister teaches an input unit in the form of a reel that moves the molds located on the conveyor belt 1901 (para [0088] teaching mold 1902 is fed by rollers or reels 1907).
Regarding the claim 1 recitation of an “applying unit,” with reference to the Section 112(f) discussion above, the specification discusses the applying unit in functional terms at para [0008], stating the applying unit “supplies and applied a microneedle mixed solution to the mold.”  Para [0046] indicates the applying unit is a an applying unit).  The pressure/fill head 1904 includes a reservoir 1904 containing fluid for applying such fluid into cavities of the mold arrays 1902, thus it is understood as a liquid dispensing apparatus that applies a microneedle mixed solution to the mold.  
Regarding the claim 1 recitation of a filling unit which fills the mixed solution in the micro-space of the mold and that further has an apparatus for forming decompression or vacuum to the bottom of the mold, McAllister teaches a plate mechanism 1906, understood as a filling unit, that stabilizes the mold during application of fluid by the head 1904 and can be a vacuum plate (para [0088]) that ensures filling of the microneedle array, that is then moved to other positions, downstream, for further processing (para [0088]).  The plate 1906 is located so as to “provide a pull force on the bottom of the mold” (para [0088]) (i.e., decompression or vacuum to the bottom of the mold). 
Regarding the claim 1 recitation of a drying unit, with reference to the Section 112(f) discussion above, the specification only discusses a “drying unit” at paras [0008] and [0049] wherein no specific apparatus for drying is described.  Fig. 3 does not identify a drying unit.  However, the disclosures at paras [0008] and [0049] and Fig. 3 provide context that the “drying unit” is also an apparatus located at the conveyor and its recited function of that it dries moisture from the mixed solution indicates apparatus for heating, blowing or otherwise modifying the atmosphere around the mold so as to 
Regarding the claim 1 recitation of a “separating unit,” like the “drying unit,” the specification only discusses a “separating unit” at paras [0008] and [0049] wherein no specific apparatus for separating is described.  Fig. 3 includes a box that reads “Separating mold” located above what is understood as a conveyor belt.  Therefore, the disclosures and Fig. 3 provide context for understanding the “separating unit” to be apparatus located at the conveyor belt at a location downstream of the dispenser and dryer, such apparatus performing the recited function of “separates microneedle prepared in the drying unit from the mold.”  McAllister teaches methods of de-molding (i.e., separating) the microneedle product formed in the mold, including affixing an adhesive pad or backing to the backside of the microneedle array and demolding an assembled microneedle patch from the mold (para [0151]).  McAllister further teaches using pick-n-place automation tools, including suction cups or small grippers for such purpose (para [0151]), each of which is understood as being components of a separating unit. 

The embodiment of Fig. 19 of McAllister that teaches incorporating microneedle molds 1902 into a flexible conveyor belt 1901, does not require a tray on which the mold is placed with the tray being located on the conveyor (see Section 112 rejection above), that is currently understood as being required by claim 1.   However, McAllister teaches an embodiment at Fig. 18 discussed at para [0133] that includes a gas-permeable mold 1802 located on a vacuum plate (i.e., a tray) that is illustrated as including or cooperating with a box-like structure 1800 that holds the mold and includes vacuum connecting apparatus for pulling air out of the structure 1800 and through the cavities of the mold, thus providing vacuum at the bottom of the mold (i.e., suction) similar to the apparatus taught in the embodiment of Fig. 19.  
Because McAllister is silent as to incorporating the mold/vacuum tray structure of Fig. 18 into the apparatus of Fig. 19, Fujifilm is further applied against claim 1.
Fujifilm teaches a manufacturing method and apparatus for producing a microneedle sheet (para [0001]) that includes the use of stampers 13 (i.e., molds with concave microneedle arrays) in a continuous process that includes procuring the stampers from a “stocker” (understood as an input unit), conveying the stampers to “an injection means” (i.e., applying unit) wherein a resin polymer is injected into a recessed array of the stamper), conveying the stamper to a drying means (i.e., drying unit) for drying and curing the solution of resin polymer, and conveying the stamper to a peeling apparatus (i.e., separating unit) for peeling the solidified body of the cured resin polymer from the stamper (claim 16 set forth on page 3, para [0006] and [0036]).  With reference to Fig. 2, Fujifilm teaches the stamper may be made from PDMS (para [0044]), and a large stamper may be made by a plurality of stampers attached to a substrate 15 (i.e., a tray) having a large area to provide a support for the stampers (para [0046]).  Fujifilm’s continuous process further includes placing stampers on a conveyor belt, particularly for 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the continuous process and apparatus of McAllister to replace the conveyor belt integrated molds and single vacuum plate of Fig. 19 of McAllister with individually controlled vacuum mold/trays of Fig. 18 of McAllister and locating them on a conveyor belt, first, for the apparent improvement of individual vacuum control provided by the structure of Fig. 18 over the single vacuum plate of Fig. 19; second, in view of the teachings in Fujifilm that providing discrete molds on substrates (i.e., trays) that are then conveyed using a conveyor belt, is not new in the art of making microneedles and provides a predictable and adequate means of mold conveyance during a continuous microneedle manufacturing process; and third, for the advantage taught in Fujifilm of providing a plurality of microneedle molds on a single substrate or tray, if desired, for the advantage of processing a mold of larger area as taught by Fujifilm.  

Regarding claim 2, with reference to the mold/tray structure of Fig. 18 and para [0133] of McAllister teaches that the gas permeable mold 1802 is mated on its bottom side with a gas permeable/porous surface of a vacuum plate (i.e., a tray with a top surface with pathways or holes through which air can pass) and the boxed structure 1800 illustrated in Fig. 18 is understood as being located beneath such tray and 

Regarding claim 3, the mold/tray structure of Fig. 18 of McAllister includes the box structure 1800 having a space inside for containing air and an upper vacuum plate structure with pathways or holes in its ceiling (see discussion of McAllister at the rejection of claim 2 above).   The box structure forms a closed space “equipped” for forming a vacuum as evidenced by the air nozzle extending from the box and the discussion at para [0133]).  

Regarding claim 4, see the discussion of the McAllister mold/tray combination illustrated at  Fig. 18 in the rejection of claim 1 above, the structure configured for pulling vacuum (i.e., suction).

Regarding claims 5, 13 and 14, McAllister teaches its mold may be formed by direct machining processes (i.e., engraving process) at para [0085].   See Figs. 3A-3F, 4A-4C, 13, 14, 20 and 21 illustrating different patterns.  The examiner notes the subjective nature of the term “fine” and that in the absence of quantification, such subjective terminology fails to exclude the prior art from consideration as such.

Regarding claims 6, 15 and 16, see para [0090] of McAllister teaching the mold being made of air permeable PDMS.  



Regarding claims 7, 17 and 18, see the rejection of claim 1 above, in particular the discussion of the advantage of the McAllister/Fujifilm apparatus being providing a plurality of molds on a single tray.  

Regarding claim 8, McAllister teaches a method for producing microneedles by a continuous process using a conveyor at Fig. 19 and paras [0087]-[0091] that teaches the molds are formed in a flexible roll conveyed through a microneedle manufacturing process, thus the molds are incorporated into the conveyor apparatus.  The molds are described as being made from a material having discrete pores (para [0089]), preferably also being elastomeric and formed, for example from an air permeable PDMS material (para [0090]).  
The method of McAllister includes supplying and applying a microneedle mixed solution in the mold (para [0088]); forming decompression or vacuum to the bottom of the mold to fill the mixed solution in a micro-space of the mold (paras [0088], [0166], [0119]-[0122]); drying the moisture of the mixed solution to produce microneedles (paras [0146][0149]); and separating the produced microneedles from the mold (para [0151]).
The continuous method of McAllister illustrated in Fig. 19 does not include the steps of arranging the mold on a tray and putting the tray on the conveyor belt.  However, McAllister teaches an embodiment at Fig. 18 discussed at para [0133] that includes a discrete or separate gas-permeable mold 1802 located on a vacuum plate (i.e., a tray) that is illustrated as including or cooperating with a box-like structure 1800 
Because McAllister is silent as to incorporating the mold and vacuum tray structure of Fig. 18 into the method and apparatus of Fig. 19, Fujifilm is further applied against claim 8.
Fujifilm teaches a manufacturing method and apparatus for producing a microneedle sheet (para [0001]) that includes the use of stampers 13 (i.e., molds with concave microneedle arrays) in a continuous process that includes procuring the stampers from a “stocker” (understood as an input unit), conveying the stampers to “an injection means” (i.e., applying unit) wherein a resin polymer is injected into a recessed array of the stamper), conveying the stamper to a drying means (i.e., drying unit) for drying and curing the solution of resin polymer, and conveying the stamper to a peeling apparatus (i.e., separating unit) for peeling the solidified body of the cured resin polymer from the stamper (claim 16 set forth on page 3, para [0006] and [0036]). 
 With reference to Fig. 2, Fujifilm teaches its stamper may be made from PDMS (para [0044]), and a large stamper may be made by a plurality of stampers attached to a substrate 15 (i.e., a single tray) having a large area to provide a support for the stampers (para [0046]).  Fujifilm’s continuous process further includes placing stampers on a conveyor belt, particularly for the drying portion of the process (para [0053]) to provide a long drying line so that a plurality of stampers can be dried at the same time 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the continuous process of McAllister to replace the vacuum belt integrated molds and single vacuum plate of Fig. 19 of McAllister with individually controlled vacuum mold/trays of Fig. 18 of McAllister located on a conveyor belt, first, for the apparent improvement of individual vacuum control during processing provided by the structure of Fig. 18 over the single vacuum plate of Fig. 19; second, in view of the teachings in Fujifilm that providing discrete molds on substrates (i.e., trays) and then locating those trays on a conveyor belt during processing is not new in the art of making microneedles and provides a predictable and adequate means of mold conveyance during a continuous microneedle manufacturing process; and third, for the advantage taught in Fujifilm of providing a plurality of microneedle molds on a single substrate or tray, if desired, for the advantage of processing a mold of larger area as taught by Fujifilm.  

Regarding claims 9 and 10, McAllister at para [0151] teaches adhering a support comprising an adhesive described as an “adhesive pad” to the produced microneedles after the drying step and prior to demolding.  Regarding the claim 10 recitation that the support is a “skin patch,” such is understood as being taught by McAllister in view of the statement that the demolding results in an “assembled microneedle patch.”  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Moore, US 2014/0188041 (para [0092] teaches method for fabricating a microneedle including demolding step of using adhesive tape suitable for application on a human); and
Ferguson, US 2008/0275400 (teaches method of making micro-structured articles for drug delivery using a conveyor for transport).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746